DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference character “S105” shown in FIG. 3 does not appear to be mentioned in the description/Specification.  It appears Applicant intended to mention the reference character “S105” in the discussion of Paragraphs [0063]-[0064] of the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving-assist control unit configured to […]” and “remote control unit configured to […]” in claims 1-10; wherein the aforementioned limitations are introduced in claim 1, and the claim interpretation additionally applies to claims 2-10 by virtue of their dependency on claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of Applicant’s Specification discloses the corresponding structure for the “driving-assist control unit” and the “remote control unit” as being, for example, a processor and corresponding computer programming logic that allow the processor to perform the claimed function(s) (see at least: Paragraphs [0024] and [0154] of the Specification).  Accordingly, the “driving-assist control unit” and the “remote control unit” have been interpreted to cover the corresponding structure described in the specification as performing the claimed function(s), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, and 11 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by Fujisawa et al. (Japanese Patent Publication No. JP 2016-57873 A, with English translation provided by the Examiner) or, in the alternative, under 35 U.S.C. 103 as obvious over Fujisawa et al. (Japanese Patent Publication JP 2016-57873 A, with English translation provided by the Examiner) in view of Shimotani et al. (U.S. Patent Publication No. US 2022/0001900 A1).

Regarding Claim 1:
Fujisawa discloses a vehicle control apparatus (occupant rescue assistance system - see at least: Fujisawa, Paragraph [0017]) comprising: 
a driving-assist control unit (passenger rescue assistance ECU 10) configured to perform an automatic driving control of stopping a vehicle in accordance with detection of an abnormal state of a driver of the vehicle while the vehicle is traveling (see at least: Fujisawa, Paragraphs [0002], [0018], [0030], [0037], [0053], [0055], and Fig. 1 showing that the occupant is the driver); and 
a remote control unit (passenger rescue assistance ECU 10, e.g., remote operation control unit 13) configured to perform a control of transmitting remote control permission notification after the vehicle is stopped by the automatic driving control, the remote control permission notification permitting a remote control of the vehicle (see at least: Fujisawa, Paragraphs [0018], [0024], [0029]-[0030], [0037], [0040], [0053], [0055]-[0057]; wherein remote control is only permitted when the remote control unit begins executing remote operation control by transmitting information.  As such, the transmitting of information corresponds to transmitting a remote control permission notification).
If it is found that Fujisawa is not deemed to inherently contain or explicitly possess transmitting remote control permission notification, then Shimotani is relied upon to teach this feature.  Similar to Fujisawa, Shimotani teaches an invention for executing remote control of a vehicle after an abnormality state of a driver has been detected, wherein the remote control of the vehicle including at least performing environment control operation (e.g., controlling air conditioning, adjusting a seat, etc…) similar to Fujisawa (see at least: Shimotani, Abstract and Paragraph [0146]).  Shimotani further teaches that the remote control of the vehicle includes performing a travel control function to move the vehicle to a particular destination (see at least: Shimotani, Paragraphs [0048], [0062]-[0063], [0077]).  Shimotani teaches that in order to initiate a remote control procedure for the vehicle, a controller onboard the vehicle is first configured to transmit a remote control permission notification (see at least: Shimotani, Paragraphs [0046], [0074], [0141]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teachings of Shimotani in the invention of Fujisawa.  One would have been motivated to incorporate the step of transmitting the remote control permission notification because it would have prevented unauthorized remote automatic driving operation on the vehicle (see at least: Shimotani, Paragraph [0144]).  Furthermore, one would have been motivated to incorporate the additional remote control functionality of a travel control function to move the vehicle via remote control because it would have reduced the time from the occurrence of the abnormality of the driver to the start of in-person first aid when the vehicle was in a drivable condition (see at least: Shimotani, Paragraphs [0048], [0110]-[0111]).  

Regarding Claim 3:
Fujisawa discloses, or alternatively modified Fujisawa teaches, the vehicle control apparatus according to claim 1, wherein a permitted operation function of the vehicle is set in accordance with a satisfaction state of a predetermined condition, the permitted operation function being an operation function for which the remote control is performable in accordance with a remote operation signal (see at least: Fujisawa, Paragraphs [0012]-[0014], [0029], [0045]; wherein a permitted operation function of adjusting an interior environment of a vehicle is set and only allowed in accordance with a satisfaction state of a predetermined condition that the abnormality state of the driver is present.  Also see at least: Shimotani, Paragraphs [0072]-[0073], [0082]; wherein a travel control function of moving the vehicle via remote control is set in accordance with a satisfaction state of a predetermined condition, the predetermined condition being, for example, a predetermined or prespecified rule by the driver allowing remote control when the driver is unconscious).

Regarding Claim 7:
Fujisawa discloses, or alternatively modified Fujisawa teaches, the vehicle control apparatus according to claim 3, wherein a control of transmitting reference data related to the set permitted operation function is performed after the vehicle is stopped by the automatic driving control (see at least: Fujisawa, Paragraphs [0023], [0033], [0042], [0053], [0057]; wherein remote operation control including transmitting the reference data is performed after the vehicle is stopped).

Regarding Claim 11:
Fujisawa discloses a vehicle control apparatus (occupant rescue assistance system - see at least: Fujisawa, Paragraph [0017]) comprising circuitry (passenger rescue assistance ECU 10) configured to 
perform an automatic driving control of stopping a vehicle in accordance with detection of an abnormal state of a driver of the vehicle while the vehicle is traveling (see at least: Fujisawa, Paragraphs [0002], [0018], [0030], [0037], [0053], [0055], and Fig. 1 showing that the occupant is a driver), and 
perform a control of transmitting remote control permission notification after the vehicle is stopped by the automatic driving control, the remote control permission notification permitting a remote control of the vehicle (see at least: Fujisawa, Paragraphs [0018], [0024], [0029]-[0030], [0037], [0040], [0053], [0055]-[0057]; wherein remote control is only permitted when the remote control unit begins executing remote operation control by transmitting information.  As such, the transmitting of information corresponds to transmitting a remote control permission notification).
If it is found that Fujisawa is not deemed to inherently contain or explicitly possess transmitting remote control permission notification, then Shimotani is relied upon to teach this feature.  Similar to Fujisawa, Shimotani teaches an invention for executing remote control of a vehicle after an abnormality state of a driver has been detected, wherein the remote control of the vehicle including at least performing environment control operation (e.g., controlling air conditioning, adjusting a seat, etc…) similar to Fujisawa (see at least: Shimotani, Abstract and Paragraph [0146]).  Shimotani further teaches that the remote control of the vehicle includes performing a travel control function to move the vehicle to a particular destination (see at least: Shimotani, Paragraphs [0048], [0062]-[0063], [0077]).  Shimotani teaches that in order to initiate a remote control procedure for the vehicle, a controller onboard the vehicle is first configured to transmit a remote control permission notification (see at least: Shimotani, Paragraphs [0046], [0074], [0141]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teachings of Shimotani in the invention of Fujisawa.  One would have been motivated to incorporate the step of transmitting the remote control permission notification because it would have prevented unauthorized remote automatic driving operation on the vehicle (see at least: Shimotani, Paragraph [0144]).  Furthermore, one would have been motivated to incorporate the additional remote control functionality of a travel control function to move the vehicle via remote control because it would have reduced the time from the occurrence of the abnormality of the driver to the start of in-person first aid when the vehicle was in a drivable condition (see at least: Shimotani, Paragraphs [0048], [0110]-[0111]).  

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (JP 2016-57873 A) in view of Shimotani et al. (US 2022/0001900 A1) as applied to claims 1 and 3 above.

Regarding Claim 5:
Modified Fujisawa teaches the vehicle control apparatus according to claim 3, wherein, in a case where a traveling function of the vehicle is set as the permitted operation function, a remote controllable range of the traveling function of the vehicle is set in accordance with position data of the vehicle (see at least: Shimotani, Paragraphs [0093], [0098]-[0106]; where a remote controllable range for moving the vehicle to the desired destination is set based at least on current position data of the vehicle).

Regarding Claim 9:
Modified Fujisawa teaches the vehicle control apparatus according to claim 5, wherein a control of transmitting reference data related to the set permitted operation function is performed after the vehicle is stopped by the automatic driving control (see at least: Fujisawa, Paragraph [0053], wherein remote operation control is only executed after the vehicle is stopped; Shimotani, Paragraphs [0062]-[0063], [0093], wherein, as combined, the reference data, as taught by Shimotani, relating to travel control function would have been transmitted after remote operation control was executed in the invention of Fujisawa).

Claims 2, 4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (JP 2016-57873 A) in view of Shimotani et al. (US 2022/0001900 A1) as applied to claim 1 above, and further in view of Matsunaga et al. (U.S. Publication No. 2020/0310431 A1).

Regarding Claim 2:
Fujisawa is deemed to disclose, or alternatively modified Fujisawa is deemed to teach, the vehicle control apparatus according to claim 1, wherein the remote control unit is configured to perform a control of transmitting remote control prohibition notification in accordance with detection of recovery of the driver from the abnormal state after the vehicle is stopped by the automatic driving control, the remote control prohibition notification prohibiting the remote control of the vehicle (see at least: Fujisawa, Paragraphs [0040], [0046]-[0048], [0059]; wherein after the remote operator has completed their diagnosis and the driver is no longer in the abnormal state, the remote control unit (specifically the system stopping unit 16) is configured to perform a control of internally transmitting a remote control prohibition notification to the transmitting/receiving unit 14 to stop transmission of information, and thereby discontinue the remote control of the vehicle by the remote operator).
Alternatively, if it is deemed that the remote control prohibition notification is being transmitted to an external source outside of the vehicle, then modified Fujisawa teaches the vehicle control apparatus according to claim 1, but does not appear explicit with regards to the limitation directed to wherein the remote control unit is configured to perform a control of transmitting remote control prohibition notification in accordance with detection of recovery of the driver from the abnormal state after the vehicle is stopped by the automatic driving control, the remote control prohibition notification prohibiting the remote control of the vehicle.  Matsunaga teaches an invention applicable to a vehicle being in operated under remote control (see at least: Matsunaga, Abstract), and further teaches that an onboard vehicle controller (remote control unit) is configured to perform a control of transmitting remote control prohibition notification in accordance with detection of a request from the driver to regain control of the vehicle along with other information regarding the driver indicating their alertness, the remote control prohibition notification prohibiting the remote control of the vehicle (see at least: Matsunaga, Paragraphs [0035]-[0037]; wherein the transmitted request for permission to exit the remote driving mode corresponds to the claimed remote control prohibition notification).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Matsunaga in the invention of modified Fujisawa such that after the vehicle is stopped by the automatic driving control and remote control has been initiated, the driver would have been able to request discontinuing the remote driving mode so long as the driver has performed an instruction to exit the remote driving mode and information about the driver indicates that the driver is alert (i.e., he or she has recovered from the abnormal state).  One would have been motivated to incorporate this feature, as taught by Matsunaga, because it would have allowed for safely exiting from the remote driving mode to a driver’s desired driving mode, thereby increasing the satisfaction level of the driver (see at least: Matsunaga, Paragraphs [0003]-[0004]).  Furthermore, one would have additionally been motivated to transmit the remote control prohibition notification in accordance with a driver request when the driver has recovered from the abnormal state because it would have prevented waste of energy and communication resources by exiting the remote control mode when the driver has recovered and no longer requires assistance (see at least: Fujisawa, Paragraph [0064]).

Regarding Claim 4:
Modified Fujisawa teaches the vehicle control apparatus according to claim 2, wherein a permitted operation function of the vehicle is set in accordance with a satisfaction state of a predetermined condition, the permitted operation function being an operation function for which the remote control is performable in accordance with a remote operation signal (see at least: Fujisawa, Paragraphs [0012]-[0014], [0029], [0045]; wherein a permitted operation function of adjusting an interior environment of a vehicle is set and only allowed in accordance with a satisfaction state of a predetermined condition that the abnormality state of the driver is present.  Also see at least: Shimotani, Paragraphs [0072]-[0073], [0082]; wherein a travel control function of moving the vehicle via remote control is set in accordance with a satisfaction state of a predetermined condition, the predetermined condition being, for example, a predetermined or prespecified rule by the driver allowing remote control when the driver is unconscious).

Regarding Claim 6:
Modified Fujisawa teaches the vehicle control apparatus according to claim 4, wherein, in a case where a traveling function of the vehicle is set as the permitted operation function, a remote controllable range of the traveling function of the vehicle is set in accordance with position data of the vehicle (see at least: Shimotani, Paragraphs [0093], [0098]-[0106]; where a remote controllable range for moving the vehicle to the desired destination is set based at least on current position data of the vehicle).

Regarding Claim 8:
Modified Fujisawa teaches the vehicle control apparatus according to claim 4, wherein a control of transmitting reference data related to the set permitted operation function is performed after the vehicle is stopped by the automatic driving control (see at least: Fujisawa, Paragraphs [0023], [0033], [0042], [0053], [0057]; wherein remote operation control including transmitting the reference data is performed after the vehicle is stopped).

Regarding Claim 10:
Modified Fujisawa teaches the vehicle control apparatus according to claim 6, wherein a control of transmitting reference data related to the set permitted operation function is performed after the vehicle is stopped by the automatic driving control (see at least: Fujisawa, Paragraph [0053], wherein remote operation control is only executed after the vehicle is stopped; Shimotani, Paragraphs [0062]-[0063], [0093], wherein, as combined, the reference data, as taught by Shimotani, relating to travel control function would have been transmitted after remote operation control was executed in the invention of Fujisawa).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (US 2020/0209847 A1) teaches that when a vehicle is under a remote control operation, a remote controllable range (a vehicle speed) is limited based on the communication service quality.
Takanashi et al. (US 2019/0212732 A1) teaches that when a vehicle is under a remote control operation, a remote controllable range (a vehicle speed) is limited in order to improve the safety in the remote driving of the vehicle.
Okumura et al. (US 2016/0139594 A1) ) teaches that when a vehicle is under a remote control operation, a remote controllable range (a vehicle speed) is limited based on an available bandwidth where the vehicle is currently located.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669